Citation Nr: 0618212	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 until 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.


FINDING OF FACT

Throughout the appellate period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD of 70 
percent, but no higher, have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice of how disability ratings 
are determined and that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded.  
This notification was satisfied by way of letters dated in 
April 2003, May 2005 and September 2005 and April 2006.  

The April 2003 letter requested additional information 
concerning the traumatic incident or event which resulted in 
PTSD.  The letter enclosed a questionnaire requesting 
information on the unit of assignment, dates and places of 
stressful incidents and names of friends who may have died.  
The April 2003 letter requested the names of physicians who 
treated the veteran for PTSD and dates of treatment.  The RO 
enclosed medical authorizations so it could assist in 
obtaining private medical records.  The RO indicated it had 
requested service medical records from the National Personnel 
Records Center.  The May 2005 letter advised the veteran of 
the evidence needed to substantiate an increased compensation 
claim.  The May 2005 letter also informed the veteran of the 
evidence associated with the claims file, and reminded the 
veteran VA was responsible for obtaining relevant federal 
records and would assist in obtaining private records.  

The September 2005 letter informed the veteran VA had 
requested records from the Minneapolis, Minnesota and Salt 
Lake City, Utah health care systems and had received 
responses that they did not have any records.  The RO 
requested any information or documents in the veteran's 
possession which would support his claim.  The April 2006 
letter advised the veteran of how disability ratings and 
effective dates are determined.  This letter also requested 
any information not previously provided that the veteran may 
have concerning the level of his disability.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, VA hospital 
records and private medical records are associated with the 
claims file.  The veteran was afforded VA examinations in 
September 2003, September 2004, and October 2005.  The 
veteran also presented testimony before the Decision Review 
Officer (DRO) and at a Board hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claim

Service connection for PTSD was granted by an October 2003 
rating decision.  A 10 percent evaluation was assigned under 
Diagnostic Code 9411.  Subsequently, the RO increased the 
rating evaluation to 30 percent by rating decision in 
February 2005.  The veteran contends his PTSD warrants a 
higher evaluation.  In December 2005, the RO granted an 
increased evaluation of 50 percent.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  


If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The veteran underwent a VA examination in September 2003, 
with a view towards ascertaining whether he had PTSD.  During 
this examination the veteran related he had a normal 
childhood and felt loved by his parents.  The veteran 
explained he was a helicopter crew chief and door gunner 
while in the Army and related serving in combat.  He noted 
his helicopter was hit a lot and he once had a weapon shot 
out of his hand but was not wounded except for minor shrapnel 
in his hand.  The veteran stated he killed the enemy while on 
active duty in Vietnam and felt guilty.  The veteran 
indicated no one in his crew was hurt or killed but did note 
one friend was killed in action and another by a friendly 
fire accident.  

During the September 2003 VA examination the veteran related 
several subjective complaints.  The veteran described being 
unable to get close to other people, including having no 
friends and avoiding crowds.  He worked as a card dealer and 
described his card table as a shield.  The veteran explained 
he is anxious around others and avoids going to the movies.  
He also noted an exaggerated startle response, particularly 
when approached from behind.  The veteran explained he feels 
alienated from people but feels more protected when alone.  
The veteran indicated he avoids movies involving combat.  He 
described intrusive memories of having the enemy before his 
eyes before he had to shoot them.  He noted his sleep is 
interrupted and he gets up to check if people are in the 
house.  The veteran noted he overreacts emotionally to Asians 
at work.  No nightmares were noted.  He also denied suicide 
ideation or other violent ideation, intent or behavior.  
There was no evidence of hallucinatory experiences.  

The examiner found the veteran was oriented to person, place, 
time and purpose.  The examiner described the veteran as 
cooperative and friendly, but noted he was anxious, depressed 
and tearful when discussing his experiences in the military.  
There was no evidence of perceptual disturbance and the 
veteran's cognitive functioning appeared intact.  The 
veteran's thinking appeared logical and speech was normal.  
The examiner described the veteran as quite bright.  The 
examiner diagnosed PTSD with a GAF score of 60.

A progress note dated in April 2003 concluded with a finding 
that the veteran did not meet the DSM-IV criteria for PTSD 
but rather had phase of life problems and readjustment 
issues.  The veteran related heart trouble and social issues 
including a failed marriage.  The veteran described having a 
good relationship with his sons and grandsons.  He noted he 
was irritable but it would go away quickly.  The veteran 
reported startling easily.  He stated he slept 7-8 hours per 
night and woke up rested.  He also described having an 
excellent appetite.  He related he had a female companion for 
three years and still was friends with her.  The veteran 
reported enjoying his dogs, cooking, and his relationship 
with female companion.  The physician described the veteran's 
mood as euthymic and noted he responded to humor and seldom 
thought of suicide.  The veteran demonstrated good memory of 
the incidents in Vietnam and related some good times during 
service.  The veteran was offered further counseling but 
denied it at that time.

The veteran underwent a further VA examination in September 
2004, conducted with a view towards ascertaining the severity 
of PTSD.  The examiner indicated the veteran served in combat 
and was exposed to hostile fire and witnessed the death of 
soldiers and civilians.  The veteran reported being 
confronted with the possibility of his own death or serious 
bodily injury and responding with fear and horror.  The 
veteran was appropriately dressed but appeared in distress.  
He had difficulty initiating conversation and was restless 
and uncomfortable.  The veteran described helplessness over 
changing the course of his life and resulting hopelessness.  
The veteran appeared depressed.  The veteran's attention and 
concentration were sufficient and his thinking was clear and 
goal directed.  There was no evidence of any problems with 
the form or content of the veteran's thoughts.  The examiner 
noted the veteran was functioning in the above average range 
intellectually.  The veteran was oriented to person, place, 
time and purpose.  The examiner noted the veteran's memory 
was good, and insight into the current situation and judgment 
were not problematic. 

During the September 2004 examination the veteran related 
frequent sleep disturbances, particularly nightmares, and 
social isolation.  The veteran explained he chose the 
graveyard shift because it required the least contact with 
others.  He noted that his shift often has standing time when 
he does not have to concentrate on the game and his thoughts 
returned to Vietnam.  He related that he did not engage in 
social activities at work and explained others have stopped 
asking him to participate.  He reported avoiding people as 
much as possible and stated his only pleasurable activity was 
working in his garden, although this activity was less 
pleasurable than it had previously been.
.  
A Clinician Administered PTSD scale performed in conjunction 
with the September 2004 VA examination found serious arousal 
symptoms, reexperiencing symptoms and severe isolation.  The 
veteran reported having unwanted memories of Vietnam 
approximately 2-3 times per month.  He indicated these 
thoughts could be brought on by the look of someone's face.  
At times, he believed someone wants to kill him and he wishes 
they would leave him alone.  The veteran indicated he was 
unable to rid his mind of memories causing disruption of 
activities.  The veteran's unpleasant dreams occurred on an 
irregular basis: sometimes they occurred daily and sometimes 
weeks would elapse with no nightmares.  The veteran reported 
that after a nightmare, he would wake up shaking and be 
fearful for the rest of the night and next day.  He also 
related fearing to go to sleep for several nights afterwards 
because he feared the dream would reoccur.  The veteran 
reported being  emotionally upset by reminders of his time in 
service, triggered by movies, TV or people talking about the 
military.  After such reminders of military service, the 
veteran reported physical symptoms of sweating uncomfortably 
and an accelerated heart beat.  

The veteran avoided thoughts or feelings of Vietnam and tried 
to change the topic.  He lived alone and avoided places where 
there was the possibility of memories.  He related thoughts 
of suicide.  He reported that he avoided acting on these 
thoughts by telling himself suicide was a "coward's way 
out."  

The veteran reported that his sleep was poor.  He was able to 
concentrate at work but was easily distracted in other 
situations.  He was aware of what others are doing and would 
startle if people came up behind him, as well as becoming 
"upset" if others touched him or said something unexpected.  
He felt guilty about the people he killed.  

The examiner noted the veteran was tense and experienced 
almost daily memories of the traumas in Vietnam.  The 
examiner also noted panic attacks.  The veteran related he 
felt no hope for the future but saw no way out of his 
situation.  The examiner reported the veteran's symptoms had 
increased to where his isolation is severe and his 
reexperienceing and arousal are very serious.  The final 
diagnosis was PTSD with panic attacks and a GAF score of 45.

The most recent evaluation of the veteran's PTSD was an 
October 2005 VA examination.  The veteran complained that 
"everything" bothered him and noted frequent nightmares, 
particularly after discussing Vietnam.  The veteran indicated 
that he isolated himself even from his children and can not 
get along with others, including his family.  The veteran 
reported news about Iraq, combat movies and stories about war 
would trigger invasive memories.  The veteran slept about 
four hours per night, and that he had an exaggerated startle 
response and difficulty seeing Asian people.  The veteran 
reported suicidal ideation but stated he would not harm 
himself as he felt it was cowardly.  He was angry and had 
violent imagery.  He had survivor guilt from Vietnam.  The 
veteran was casually and appropriately dressed and oriented 
to person, place, time and purpose of the evaluation.  The 
veteran's affect was described as depressed.  Insight and 
judgment were fair.  There was no evidence of psychosis.  The 
veteran reported a general loss of pleasurable activities.  

The examiner opined the symptoms have worsened with 
increasingly severe nightmares, anxiety, invasive memories, 
and avoidance of triggers, heightened physiological arousal 
and associated depression.  The diagnosis was PTSD, alcohol 
dependence, and major depression with a GAF score of 50.  The 
examiner noted in spite of severe symptoms the veteran does 
not seek treatment.

The veteran presented testimony in support of his claim at an 
informal meeting with the Decision Review Officer in July 
2005.  During this meeting, the veteran discussed family 
isolation, lack of friends, frequent nightmares (3-4 times 
per week) and occasional thoughts of suicide.  The Decision 
Review Officer noted the veteran was not currently receiving 
treatment.  

The veteran also presented testimony at a Board hearing in 
March 2006.  During this hearing the veteran testified he 
worked the "graveyard shift" because it required less 
contact with people and was "safer."  The veteran stated he 
did not have contact with any of his family, even though some 
of them lived in the same town.  He reported nightmares about 
Vietnam, particularly after he was exposed to it by the news 
or movies.  He stated he did not go out socially.  The 
veteran indicated he had trouble with supervisors at work and 
lots of enemies at work.  The veteran further testified that 
he thinks about suicide quite often but has never attempted 
suicide.  



Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  Although the record demonstrates a 
somewhat varying degree of severity of the psychiatric 
disorder, the benefit of the doubt doctrine mandates the 
granting of a 70 percent rating for the entirety of the 
appeal period.

The law provides that when, as here, a veteran's disability 
rating claim has been in continuous appellate status since 
the original assignment of service-connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence of record demonstrates the veteran has some 
symptoms and impairment that approximate findings requisite 
for a 70 percent evaluation.  38 C.F.R. § 4.130.  While the 
evidence of record does not establish that the veteran has 
expressed any homicidal ideation, engaged in obsessional 
rituals, demonstrated illogical speech, spacial 
disorientation, neglected personal appearance or reacted with 
unprovoked irritability and violence, the evidence of record 
does reflect the veteran has frequent suicide ideation, 
frequent headaches, intrusive thoughts, sleep impairment and 
difficulty in work and social relationships.  

The veteran's GAF scores also would support a 70 percent 
evaluation.  The initial VA examination in September 2003 
recorded a GAF score of 60, reflecting moderate symptoms.  
Subsequent VA examinations recorded GAF scores of 45 and 50 
reflecting severe symptoms.  As noted, however, the latter 
examination was accomplished with a specific view towards 
ascertaining the severity of the veteran's disability.

In sum, because there is some evidence in support of a higher 
rating evaluation, the benefit of the doubt will be given to 
the veteran and an increased evaluation of 70 percent will be 
assigned.  A higher evaluation of 100 percent is not 
appropriate at this time as the veteran's PTSD is not 
characterized by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  With 
application of the benefit-of-the-doubt doctrine, the Board 
finds that the veteran's PTSD warrants a 70 percent 
evaluation from September 27, 2004, the date when the 
increased severity of symptoms first becomes apparent.  
38 U.S.C.A. § 5107(b), 5110 (b)(2); 38 C.F.R. § 3.400 see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent evaluation for PTSD is granted.  To this extent, 
the appeal is allowed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


